Name: Council Regulation (EEC) No 3687/84 of 19 December 1984 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 29. 12. 84 Official Journal of the European Communities No L 341 /5 COUNCIL REGULATION (EEC) No 3687/84 of 19 December 1984 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas according to the second paragraph of Article 2 of Regulation (EEC) No 358/79 (3), as last amended by Regulation (EEC) No 3686/84 (4), the provisions of that Regulation, with the exception of Title II, apply also, from 1 January 1985, to quality sparkling wines produced in specified regions as defined in Regulation (EEC) No 338/79 0, as last amended by Regulation (EEC) No 2145/82 (6); whereas paragraphs 3 , 4, 6 and 7 of Article 12 of the latter Regulation should there ­ fore be deleted with effect from 1 January 1985 ; Whereas provision should be made that, for quality sparkling wines produced in specified regions of Italy between 1 September 1983 and 31 December 1984, the duration of the preparation process continues to be less than nine months but not less than six months, Article 1 Article 12 of Regulation (EEC) No 338/79 is hereby amended as follows : 1 . Paragraphs 3, 4, 6 and 7 are deleted with effect from 1 January 1985 ; 2. Paragraph 5 is replaced by the following : ' 5. For quality sparkling wines psr produced in Italy whose preparation began between 1 September 1983 and 31 December 1984, the dura ­ tion of the preparation process may be less than nine months but not less than six months, provided that the quality sparkling wine psr in question was defined by national rules adopted before 1 September 1981 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (') OJ No C 182, 9 . 7 . 1984, p. 20 . (2) Opinion delivered on 14 December 1984 (not yet published in the Official Journal). O OJ No L 54, 5 . 3 . 1979, p. 130 . (4) See page 3 of this Official Journal . 0 OJ No L 54, 5. 3 . 1979, p. 48 . (*) OJ No L 227, 3 . 8 . 1982, p. 10 .